Case: 13-13800    Date Filed: 01/12/2015    Page: 1 of 36


                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                        _____________________________

                                 No. 13-13800
                        _____________________________

                        D.C. Docket No. 7:12-cv-00089-HL

THOMAS HAYDEN BARNES,

                                                              Plaintiff - Appellant,

                                       versus

RONALD M. ZACCARI,
individually and in his official capacity as
President of Valdosta State University,
VALDOSTA STATE UNIVERSITY,
BOARD OF REGENTS OF THE UNIVERSITY
SYSTEM OF GEORGIA,
LAVERNE GASKINS,
individually and in her official capacity as
in-house counsel at Valdosta State University,
KURT KEPPLER,
individually and in his official capacity as Vice President
for Student Affairs at Valdosta State University, et al.,

                                                              Defendants- Appellees.

                            _______________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                          _______________________

                                 (January 12, 2015)
               Case: 13-13800       Date Filed: 01/12/2015      Page: 2 of 36


Before JORDAN and BENAVIDES, * Circuit Judges, and BARTLE, ** District
Judge.

PER CURIAM:

       I.     BACKGROUND

       This action was brought by Plaintiff-Appellant Thomas Hayden Barnes

(“Barnes”) against Valdosta State University (“VSU”) and various VSU officials

and employees, alleging constitutional and statutory violations and breach of

contract. During the relevant time period in 2007, Barnes was a student at VSU.

       Barnes had previously been enrolled at VSU in the fall of 2005 as a transfer

student, but he subsequently left while on academic probation to attend paramedic

school in Savannah, Georgia in 2006. In January 2007, Barnes re-enrolled at VSU

and contacted the VSU Access Office, which provides services to students with

disabilities, to register as an on-campus disabled student suffering from a panic

disorder with agoraphobia. Dr. Kimberly Tanner, Director of the VSU Access

Office, assisted Barnes in submitting the proper documentation of his disability

and to assist him in securing housing accommodations that VSU had available for

Barnes. After re-enrolling at VSU, Barnes resumed therapy sessions with Leah

McMillan (“McMillan”), a licensed therapist at VSU’s counseling center.

       *
            The Honorable Fortunato P. Benavides, United States Circuit Judge for the Fifth
Circuit, sitting by designation.
       **
         The Honorable Harvey Bartle III, United States District Judge for the Eastern District
of Pennsylvania, sitting by designation.
                                              2
             Case: 13-13800     Date Filed: 01/12/2015   Page: 3 of 36


      VSU had experienced a growth in student population, and VSU had a long-

term development plan to accommodate that growth. Part of that plan included the

construction of a parking garage. In March of 2007, Barnes became concerned

about the potential environmental impact of the parking garage and put up flyers

protesting the construction. After Defendant-Appellee Dr. Ronald Zaccari

(“Zaccari”), the President of VSU, became aware of the flyers, he asked his

assistant to find out who was responsible for them. She informed him that Barnes

had made the flyers.

      On March 26, Zaccari had an unrelated meeting with an environmental

campus organization named “S.A.V.E.” During that meeting, he inquired whether

the members knew Barnes. They told him that Barnes had been part of their

organization but had decided to “go off on his own.” After the meeting, one of the

members apparently informed Barnes that Zaccari had made a comment about the

flyers. Barnes then wrote a letter of apology and took down the flyers. Zaccari

believed that this meant Barnes was no longer protesting the construction of the

parking garage.

      However, Barnes had been contacting the individual members of the VSU

Board of Regents by telephone and email in anticipation of the Board’s upcoming

meeting on April 17, 2007, to voice his opposition to the parking garage. Zaccari

learned of these communications when Linda Daniels (“Daniels”), a Vice

                                         3
              Case: 13-13800     Date Filed: 01/12/2015   Page: 4 of 36


Chancellor, contacted Zaccari and informed him that she was concerned that

Barnes might disrupt the Board meeting. Daniels asked campus police at Georgia

Southern University, where the meeting was to be held, to provide additional

security as a precaution.

      On April 16, Zaccari learned of the fatal shootings that had taken place on

Virginia Tech’s campus. These fatal shootings caused Zaccari to have a

heightened concern regarding campus safety at VSU. That same day, Barnes

called Zaccari to request a meeting, and Zaccari met with Barnes at 5pm. Russ

Mast (“Mast”), Dean of Students, was also present at this meeting. They discussed

Barnes’s opposition to the parking garage. Zaccari explained how VSU had

approved the construction and funding of the parking garage. Zaccari felt that

Barnes was unresponsive despite what he believed were attempts to have a

productive discussion. Zaccari admitted that he was “stern” with Barnes. Zaccari

told Barnes that he was “personally offended” by Barnes’s activities and “didn’t

know what to do with [Barnes].” Zaccari “was upset that Hayden had [gone] to the

members of the Board of Regents and [said] that he was embarrassed that [Barnes]

did not come and talk to him about that.” Ultimately, Barnes assured them that he

did not plan to attend or protest at the board meeting.

      After meeting with Barnes, Zaccari learned that Barnes had been writing

about the parking garage on his Facebook page. Zaccari was subsequently given a

                                          4
               Case: 13-13800     Date Filed: 01/12/2015   Page: 5 of 36


copy of what Barnes had posted on Facebook, a collage titled “S.A.V.E. – Zaccari

Memorial Parking Garage,” which included a picture of Zaccari. Zaccari told his

staff that he felt threatened by the posting.

      On April 19, VSU’s newspaper published Barnes’s letter to the editor

criticizing the construction of the parking garage. On April 20, Zaccari met with

Mast, Campus Police Major Ann Farmer (“Major Farmer”), Dr. Kurt Keppler

(“Keppler”), Vice President of Student Affairs, and Tanner, to discuss Zaccari’s

concerns and to begin an investigation of Barnes. Zaccari informed the group that

Barnes had distributed flyers on the campus protesting the parking garage and

made phone calls to individual members of the Board of Regents. He showed the

group the collage that Barnes had posted on his Facebook page. He also told the

group that an intruder had tripped the alarm at his residence and that he had been

receiving calls from a male individual asking for the “business office” and then

hanging up the phone. No evidence ever connected Barnes to the alarm or the

phone calls.

      Tanner told the group that Barnes was registered with the Access Office and

revealed some of his medical background, including that Barnes had a thought

depressive disorder, agoraphobia, and panic disorder. She also said that Barnes

was now on medication but had previously been hospitalized due to an inability to




                                           5
              Case: 13-13800     Date Filed: 01/12/2015    Page: 6 of 36


function. Additionally, Tanner stated that Barnes had been admitted to VSU on

academic probation.

      Major Farmer took contemporaneous meeting notes that indicated that Mast

suggested that the Facebook collage could be viewed as a veiled threat and used as

a basis for a disorderly conduct withdrawal. It is not apparent to us that this

collage on its face directly or indirectly expresses a threat or suggests that harm

would come to Zaccari or anyone else. The notes also provided that Zaccari

pointed out that board member Daniels had been so concerned about Barnes’s

phone calls that she had alerted the campus police department at Georgia Southern

University prior to the board meeting.

      At one point during the meeting, Major Farmer advised Zaccari to apply for

a restraining order against Barnes if he felt threatened. However, Zaccari never

applied for a restraining order. After this meeting, Farmer investigated Barnes and

determined that there was no credible threat.

        On April 23, Barnes sent Zaccari a letter requesting that he be exempted

from the $100 mandatory student fee that he believed was earmarked for the

parking garage. Barnes also wrote that he would contribute $100 to an

“environmental-related program on campus to compensate for the loss to the

University’s revenue.”




                                           6
              Case: 13-13800     Date Filed: 01/12/2015    Page: 7 of 36


      On April 24, Zaccari asked McMillan, Barnes’s therapist, to obtain

background information on Barnes and to provide her assessment of Barnes, and

the two met to discuss Barnes. McMillan told Zaccari that Barnes was having

difficulty with his classes and that his grades might not make the probationary

level to allow him to remain at VSU. In addition, Barnes had lost his employment

and his medication was not working properly. She also told Zaccari that Barnes

had not seen his psychiatrist for some period of time.

      During this same week, Zaccari called another meeting with Farmer, Mast,

and Keppler. Zaccari told the group that Barnes had sent a letter requesting to be

exempt from the $100 fee. Additionally, Zaccari reported that Barnes placed a link

on his Facebook page to an article that discussed the mentally ill shooter from

Virginia Tech. Zaccari informed the group that he had spoken to Barnes’s

previous employer at the South Georgia Medical Center, where he had worked as

an emergency medical technician. He had been put on probation and then

terminated. Per Zaccari’s request at the meeting, Farmer arranged for two plain-

clothes security officers to guard Zaccari at certain functions.

      On May 1, Zaccari had a discussion with Laverne Gaskins (“Gaskins”), in-

house counsel for VSU, and Betsy Neely, Vice Chancellor for Legal Affairs for the

Board of Regents, regarding VSU’s medical withdrawal policy. Under this policy,

if there was an emergency situation, the student would not receive a hearing.

                                           7
               Case: 13-13800       Date Filed: 01/12/2015       Page: 8 of 36


Zaccari asked about administratively withdrawing Barnes, and Neely told him to

do what he had to do to keep the campus safe and that they would worry about a

lawsuit at a later date.1

       On May 3, Zaccari met with Gaskins; Farmer; Keppler; Mast; Tanner; and

Victor Morgan (“Morgan”), Director of VSU’s Counseling Center. Zaccari said

that if they were to proceed with a disorderly conduct withdrawal, they would have

to convene a student-faculty review. Gaskins expressed concerns that Barnes was

entitled to have a hearing. Zaccari then stated that if they implemented an

administrative withdrawal, they needed to show a threat to Barnes himself or the

community. Zaccari mentioned that they “must be concerned with First

Amendment rights, but first we have to look at the safety issue. Ultimately, we

have to have documentation to support that [Barnes] is a danger and a threat.” He

then asked the group, “How do we present to a third party that a threat exists?”

Zaccari then stated that Barnes’s putting up flyers, writing an apology letter,

calling board members, and his writings on Facebook were “out of the norm.”

       Zaccari told the group that Neely had previously asked him why he did not

withdraw Barnes immediately. However, Zaccari stated that he wanted to allow

Barnes to finish final exams that week, and Zaccari “didn’t want to cause an uproar

that could cause a flashpoint.”

       1
          After an administrative withdrawal, a student may be eligible to be readmitted to VSU.
After an expulsion, generally speaking, a student is not eligible to be readmitted.
                                               8
             Case: 13-13800     Date Filed: 01/12/2015    Page: 9 of 36


      Zaccari indicated that if Barnes was administratively withdrawn, there was

no need to have a hearing. Keppler stated that the counselors would not state that

Barnes was a threat to safety. Gaskins stated that there had to be evidence of a

threat. Gaskins then asked: “Do we act on the administrative withdrawal?” At

that point, either Gaskins or Zaccari explained that “an administrative withdrawal

would contain requirements or conditions, one of which could be a re-evaluation

[of Barnes] in three to four months from now based on information obtained over

the summer.” Morgan responded that Barnes would have to follow the instructions

given to him by the counseling center.

      Keppler interjected that they should “go the route” of Barnes’s grade point

average, apparently referring to withdrawal on an academic basis. Tanner

responded that Barnes had told her he was not going to fail his classes that

semester. Zaccari stated that he would meet with Gaskins on Monday to determine

the conditions that would allow Barnes readmission to VSU after having been

administratively withdrawn. Gaskins stated that “it is not ‘if’ but ‘when’ will

[Barnes] sue over this.” Gaskins also stated that “an emergency withdrawal must

rest on mental health with a clear and present danger.”

      It was then discussed whether the withdrawal letter should be delivered by

certified mail, campus police, or the department. It was decided that because the




                                          9
              Case: 13-13800   Date Filed: 01/12/2015    Page: 10 of 36


letter was coming from the President’s office, it should be delivered by that

department.

      On May 7, at Zaccari’s request, Gaskins drafted the letter to administratively

withdraw Barnes. Gaskins attached a memo to Zaccari, explaining that Barnes was

entitled to notice and a hearing. That same day, the letter was delivered to

Barnes’s dorm room, and it informed Barnes that “[a]s a result of recent activities

directed towards me by you, included but not limited to the attached threatening

document, you are considered to present a clear and present danger to this

campus.” The attached document was the above-mentioned collage posted by

Barnes on Facebook. The letter provided that Barnes was administratively

withdrawn from VSU effective that day. He was not afforded a hearing. However,

Barnes was given 48 hours to vacate the residence hall. The letter further

explained that Barnes could be readmitted if he submitted: (1) correspondence

from a psychiatrist outside of VSU that found he was not a danger to himself and

others; and (2) documentation from a mental health professional stating that he

would receive on-going therapy while at VSU.

      Barnes appealed to the Board of Regents, and in support of his appeal, he

attached, among other things, a letter written by McMillan and a letter written by

Dr. Kevin Winders, his psychiatrist in Savannah, Georgia. McMillan’s letter stated

that in her professional opinion as Barnes’s counselor, he was not a threat—

                                         10
                Case: 13-13800        Date Filed: 01/12/2015        Page: 11 of 36


indirectly or directly—to anyone on campus.2 McMillan’s letter also provided that

if Barnes returned to VSU, she would continue seeing him in the counseling center.

Dr. Winders’s letter to the Board stated that he did not think that Barnes was

violent or a threat to campus.

       The Board requested a response from Zaccari regarding Barnes’s

administrative withdrawal. Zaccari drafted a response for the Board, and Gaskins

assisted him in editing the letter, which was sent on June 21. On January 17, 2008,

the Board set aside Barnes’s administrative withdrawal without comment.

       Meanwhile, on January 9, 2008, Barnes brought suit in the Northern District

of Georgia against Zaccari, VSU, VSU’s Board of Regents, McMillan, Gaskins,

Keppler, Mast, and Morgan. The suit alleged, among other things, violations of

procedural and substantive due process, retaliation for exercising his right to free

speech under the First Amendment, and breach of contract. Barnes voluntarily

dismissed one defendant, Morgan, prior to the filing of summary judgment

motions. The district court granted summary judgment in favor of Barnes on his

claim of a violation of procedural due process against Zaccari because Zaccari did

not afford Barnes a pre-withdrawal notice of the charges against him or a hearing.

Barnes v. Zaccari, 757 F. Supp. 2d 1313, 1337–38 (N.D. Ga. 2010). The district


       2
          During his deposition, Zaccari described McMillan as an “integral part of
investigating” Barnes. Zaccari testified that he was “surprised” by the letter and “felt a little bit
blind-sided” by it.
                                                  11
                Case: 13-13800       Date Filed: 01/12/2015       Page: 12 of 36


court also granted Barnes summary judgment against the Board of Regents on his

breach-of-contract claim. Id. at 1338.3 The district court granted summary

judgment in favor of the Defendants on the remaining claims, including Barnes’s

claim of retaliation for exercising his right to free speech under the First

Amendment. Id. at 1326–38.

           Zaccari and the Board of Regents filed an interlocutory appeal to this Court

with respect to whether Zaccari was entitled to qualified immunity and whether the

Board of Regents was entitled to Eleventh Amendment immunity. Barnes v.

Zaccari, 669 F.3d 1295, 1298 (11th Cir. 2012).4 This Court held that Zaccari was

not entitled to qualified immunity because it was clearly established that although

Barnes “was due some predeprivation process,” he received none. Id. at 1308.

However, this Court explained that the issue of whether Zaccari was entitled to

qualified immunity did “not drop out of the case.” Id. The Court further explained

that the district court could “use a special verdict or written interrogatories to

determine any disputed facts and the reasonable inferences drawn from those

facts.” Id. After resolution of the factual issues, Zaccari could raise his defense of

qualified immunity in a motion for judgment as a matter of law. Id. With respect

       3
          The court found that VSU was an improper party to the lawsuit. Barnes, 757
F. Supp. 2d at 1334. The Board of Regents was the proper party to name as a defendant in the
lawsuit. Id.
       4
         Barnes filed a cross appeal, and this Court held that it did not have jurisdiction over
those claims because the district court had not yet entered final judgment. Barnes, 669 F.3d at
1302 n.6.
                                                12
             Case: 13-13800     Date Filed: 01/12/2015    Page: 13 of 36


to the breach-of-contract claim, this Court reversed the district court, holding that

Georgia had not waived its sovereign immunity and thus, the district court did not

have jurisdiction to reach the breach-of-contract claim against the Board of

Regents. Id. at 1308–09. The case was remanded to the district court with

instructions to (1) dismiss the claim against the Board of Regents, and (2) proceed

to trial on the issue of damages as to the procedural due process violation. Id. On

remand, Zaccari filed a motion to transfer, and the case was transferred from the

Northern District of Georgia to the Middle District of Georgia.

      The district court divided the jury trial on the issue of damages into three

phases. The first phase of trial involved the amount of damages. The second

phase was to determine punitive damages, if necessary, and the third phase of trial

was to resolve any outstanding evidentiary disputes regarding qualified immunity.

A jury determined that Barnes was entitled to $50,000 in damages stemming from

the violation of his procedural due process rights. The jury also determined that

punitive damages were not warranted, rendering the second phase of trial

unnecessary. The parties waived a jury trial with respect to the third phase, and the

district court, acting as the fact-finder, found that “Zaccari has not been able to

demonstrate a factual basis for his claim that there was an emergency situation.”

Order at 24 (July 24, 2013) (citing Goss v. Lopez, 419 U.S. 565, 582–83 (1975)).




                                          13
             Case: 13-13800     Date Filed: 01/12/2015    Page: 14 of 36


Thus, the court ruled that Zaccari was not entitled to qualified immunity as a

matter of law with respect to Barnes’s claim of a procedural due process violation.

      The district court awarded Barnes $407,242 in attorney’s fees based on the

successful prosecution of his claim of a procedural due process violation against

Zaccari. Additionally, because the court ruled that Barnes’s claims against

McMillan, Gaskins, VSU, Keppler, Mast, and Morgan were frivolous, the court

awarded those defendants $396,224.50 in attorney’s fees.

      Barnes now appeals the district court’s grant of summary judgment with

respect to (1) his retaliation claim against Zaccari, (2) the amount of attorney’s fees

awarded to him as the prevailing plaintiff, and (3) the award of attorney’s fees to

the Defendants. We hold that the district court erred in granting summary

judgment in favor of Zaccari on the retaliation claim and therefore vacate and

remand that claim to the district court. We also vacate and remand the judgment

awarding attorney’s fees to Barnes. We reverse the award of attorney’s fees to

McMillan, Keppler, Mast, and Gaskins. We vacate and remand the award of

attorney’s fees to Morgan and VSU for recalculation.




      II.    FIRST AMENDMENT RETALIATION CLAIM




                                          14
               Case: 13-13800       Date Filed: 01/12/2015       Page: 15 of 36


       Barnes argues that the district court erred in granting summary judgment in

favor of Zaccari with respect to his First Amendment retaliation claim. This Court

reviews a district court’s grant of summary judgment de novo and views the

evidence in the light most favorable to the non-moving party. Castle v.

Appalachian Technical Coll., 631 F.3d 1194, 1197 n.2 (11th Cir. 2011).

              A. Individual Claim of Retaliation

       This Court has explained that to state a claim for retaliation, the plaintiff

“must establish first, that his speech or act was constitutionally protected; second,

that the defendant’s retaliatory conduct adversely affected the protected speech;

and third, that there is a causal connection between the retaliatory actions and the

adverse effect on speech.” Bennett v. Hendrix, 423 F.3d 1247, 1250 (11th Cir.

2005). In his complaint before the district court, Barnes asserted that Zaccari

retaliated against him by having him withdrawn from VSU for exercising his free

speech rights under the First Amendment. 5 The district court specifically noted

that the complaint did not “contain a stand alone claim for retaliation against

Zaccari.” Barnes, 757 F. Supp. 2d at 1333 n.28. Instead, the district court construed

Barnes’s retaliation claim as raising only a conspiracy claim. The court concluded

that there was “an absence of evidence to support a finding that Zaccari made an


       5
       In Barnes’s notice of appeal, he only sought review of the denial of his First
Amendment retaliation claim against Zaccari. Barnes does not appeal the district court’s grant of
summary judgment in favor of the remaining Defendants on his retaliation claim.
                                               15
             Case: 13-13800     Date Filed: 01/12/2015    Page: 16 of 36


agreement with anyone else to retaliate against Barnes for exercising his freedom

of speech rights.” Id. at 1333. More specifically, the court found that the

“undisputed facts show that Zaccari alone made the decision to administratively

withdraw Barnes from VSU.” Id. at 1325. The court concluded that “Zaccari did

not participate in any sort of conspiracy because no one would agree with [his]

decision to withdraw Barnes.” Id. at 1333. Accordingly, the court granted

summary judgment in favor of Zaccari on the retaliation claim. We note that the

court did not expressly reach the question of whether Zaccari retaliated against

Barnes for exercising his free speech rights under the First Amendment. Instead, it

held that there was no showing that Zaccari conspired with the other Defendants to

retaliate against Barnes.

      On appeal, Barnes argues that the district court erred in ruling that Count 3

of his complaint did not raise an individual retaliation claim against Zaccari. We

must therefore determine whether Barnes’s complaint raised an individual

retaliation claim (as opposed to only raising a claim of conspiring to retaliate)

against Zaccari. Rule 8(a)(2) of the Federal Rules of Civil Procedure requires that

a complaint contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” A complaint must give the defendants fair notice of

the bases for relief and the grounds upon which the claim rests. Erickson v.

Pardus, 551 U.S. 89, 93 (2007).

                                          16
             Case: 13-13800     Date Filed: 01/12/2015    Page: 17 of 36


      Count 3 of the complaint is entitled “42 U.S.C. § 1983: Individual Liability

Free Speech Clause Violation (Individual Defendants in Personal Capacity).”

Complaint at 25. Although not dispositive, we note that the title of the claim did

not refer to a conspiracy. In fact, the text of Count 3 had only one reference to a

conspiracy, alleging that the “Defendants’ actions in conspiring to expel Barnes

from VSU were taken in retaliation for Barnes’s exercise of his First Amendment

freedoms.” However, simply alleging a conspiracy is not enough to sufficiently

plead a claim of conspiracy. Cf. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(“Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.”). In any event, we need not determine

whether a conspiracy claim was adequately pleaded, because we are convinced that

the complaint sufficiently pleaded a claim for individual retaliation against Zaccari.

      The complaint contains several factual allegations that support an individual

claim against Zaccari for retaliating against Barnes for exercising his First

Amendment rights. See, e.g., Complaint at 10 (“Barnes was informed by

classmates involved with a campus environmental advocacy organization . . . that

President Zaccari was upset with Barnes’s speech activities and had contacted the

group to express his displeasure, particularly with the fliers”); id. at 12 (“Zaccari

told Barnes that Barnes’s speech activities had embarrassed him”); id. at 13

(alleging that Zaccari met with VSU officials and faculty and “expressed

                                          17
               Case: 13-13800       Date Filed: 01/12/2015       Page: 18 of 36


substantial anger towards Barnes, especially regarding the fliers that previously

were posted around campus”); id. (“Zaccari then decided to use the Facebook

posting, along with his awareness that Barnes had availed himself of campus

counseling services, to concoct a claim, in retaliation for Barnes’s speech activities

questioning his parking garage plans, that Barnes represented some kind of

danger”); 6 id. at 26 (Zaccari’s “stated reasons for expelling Barnes from VSU were

pretextual and had no rational basis, being wholly contradicted by the views of

mental health professionals, communicated to [Zaccari], that Barnes posed no

threat to self or others at any time”).

       Further, the record demonstrates that Zaccari received fair notice of Barnes’s

individual retaliation claim against him because Zaccari’s briefing with respect to

the motion to dismiss and the motion for summary judgment did not even mention

a conspiracy claim. See Erickson v. Pardus, 551 U.S. at 93 (explaining that a

defendant must receive fair notice of the bases for relief and the grounds upon

which the claim rests). In sum, we conclude that the district court erred in reading

the complaint too narrowly when it ruled that there was no “stand-alone” or

individual retaliation claim against Zaccari. We therefore vacate the grant of

summary judgment as to Barnes’s individual retaliation claim against Zaccari and


       6
          As noted by the district court, Barnes had “created a satirical collage protesting the
[parking garage], which he posted on his Facebook website.” Barnes, 757 F. Supp. 2d at 1317;
see id. at 1317 n.6.
                                               18
               Case: 13-13800        Date Filed: 01/12/2015        Page: 19 of 36


remand it to the district court to address in the first instance. Cf. Branscomb v.

Sec’y of the Navy, 461 F. App’x 901, 906 (11th Cir. 2012) (per curiam) (remanding

a retaliation claim to the district court to allow it to address the claim in the first

instance).

               B. Qualified Immunity as to First Amendment Retaliation Claim

       Zaccari argues that he is entitled to the defense of qualified immunity

because he withdrew Barnes from VSU based on Barnes’s threatening behavior

and perceived mental instability, and not because of Barnes’s speech activities.

The district court never addressed whether Zaccari was entitled to qualified

immunity with respect to the First Amendment retaliation claim because it ruled

that Barnes’s complaint had not raised an individual claim of retaliation against

Zaccari.7 As set forth above, we are vacating and remanding the summary

judgment on this First Amendment retaliation claim. Thus, on remand, the district

court will have the opportunity to address whether Zaccari is entitled to qualified

immunity on the retaliation claim. See Hart v. Hodges, 587 F.3d 1288, 1300 (11th


       7
          However, the district court did address the issue of whether Zaccari was entitled to
qualified immunity with respect to the due process claim, which is not before this Court on
appeal. With respect to that issue, the parties had waived a jury trial and therefore, the district
court, acting as the fact-finder, held that “as a matter of fact, Zaccari could not, and did not,
reasonably believe there was an emergency on the campus of VSU during spring 2007.” Order
at 23 (July 24, 2013). Based on that factual finding, the court held that Zaccari had no defense
for violating Barnes’s due process rights by failing to give him a predeprivation hearing. The
district court therefore denied qualified immunity as to the due process claim. However, the
district court did not address whether Zaccari was entitled to qualified immunity with respect to
the retaliation claim, which has different elements from a due process claim.
                                                 19
              Case: 13-13800        Date Filed: 01/12/2015   Page: 20 of 36


Cir. 2009) (explaining that because the issue of qualified immunity was not

decided in the district court, the Court would remand it to allow the district court to

decide it in the first instance).

       III.   ATTORNEY’S FEES

              A. Attorney’s Fees Award to Barnes

       Barnes contends that the district court erroneously discounted the attorney’s

fees awarded to him as a prevailing plaintiff against Zaccari. In light of our

holding that the district court erred in granting summary judgment against Barnes

and in favor of Zaccari on the retaliation claim, we are remanding the claim to the

district court. Accordingly, the attorney’s fee award to Barnes will have to be

recalculated once the retaliation claim is resolved. Nonetheless, in the interest of

efficiency, we provide some guidance by addressing Barnes’s arguments to the

extent they may be relevant on remand. See ACLU of Ga. v. Barnes, 168 F.3d 423,

438 (11th Cir. 1999) (providing guidance for the recalculation of fees on remand).

       The applicable statute, 42 U.S.C. § 1988, allows a district court to award

attorney’s fees to the prevailing party in civil rights cases brought under § 1983.

The Supreme Court has explained that when a plaintiff succeeds in bringing a civil

rights claim, “he serves as a private attorney general, vindicating a policy that

Congress considered of the highest priority.” Fox v. Vice, 131 S. Ct. 2205, 2213

(2011) (internal quotation marks and citation omitted). Thus, a successful civil

                                             20
                Case: 13-13800         Date Filed: 01/12/2015        Page: 21 of 36


rights plaintiff “‘should ordinarily recover an attorney’s fee’ from the defendant—

the party whose misconduct created the need for legal action.” Id. (quoting

Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 416 (1978)).

        We review a district court’s decision to award attorneys’ fees for abuse of

discretion. Smalbein ex rel. Estate of Smalbein v. City of Daytona Beach, 353 F.3d
901, 904 (11th Cir. 2003) (42 U.S.C. § 1988). The question of whether a district

court used the proper standard to award fees is a question of law we review de

novo, and factual findings related to that question are reviewed for clear error. Id.

        The district court found that Barnes was a “prevailing plaintiff based on his

success with his procedural due process claim against Zaccari.” Order at 50 (July

24, 2013). The district court applied the lodestar approach in determining the

award of attorney’s fees.8 Additionally, the district court rejected Barnes’s

counsel’s contention that Washington, D.C. was the relevant community for

purposes of calculating fees. Instead, the court ruled that Atlanta was the relevant

market. The court then ordered Barnes’s counsel to supplement their original fee

motion with evidence regarding appropriate billing rates in Atlanta. After counsel

submitted evidence regarding the range of rates in Atlanta, the district court found


        8
         “In setting a reasonable attorney’s fee, a district court is required to utilize the ‘lodestar
approach,’ which is the number of hours reasonably expended on the litigation multiplied by a
reasonable hourly rate.” Gray v. Bostic, 625 F.3d 692, 714 (11th Cir. 2010). “A reasonable
hourly rate is the prevailing market rate in the relevant legal community for similar services by
lawyers of reasonably comparable skills, experience, and reputation.” Id. at 714–15 (internal
quotation marks and citation omitted).
                                                  21
             Case: 13-13800     Date Filed: 01/12/2015    Page: 22 of 36


that, based on its “own knowledge and experience,” the rates claimed by counsel

were excessive and reduced the rates. Id. at 52.

                    1. Hourly Rate

      Barnes contends that the district court erred in imposing a maximum hourly

rate of $315 because the court ignored record evidence submitted in support of the

higher rates. Barnes’s attorneys had requested between $300 and $630 per hour,

depending upon each attorney’s level of experience. Barnes, as the prevailing

plaintiff, had the burden of establishing the claimed market rate. Dillard v. City of

Greensboro, 213 F.3d 1347, 1354 (11th Cir. 2000). The determination of a

reasonable hourly rate is a factual finding, which we review for clear error. Id.

Here, the court itself requested additional evidence from Barnes’s counsel

regarding the hourly rate in Atlanta and specifically referred to that evidence in its

ruling. Thus, we do not agree that the court ignored the record evidence. As set

forth above, the court expressly relied upon its “own knowledge and experience.”

Id. A district court is entitled to rely on its own experience and judgment in

determining a reasonable hourly rate. Norman v. Hous. Auth. of Montgomery, 836
F.2d 1292, 1303 (11th Cir. 1988).

                    2. Excessive Across-the-Board Reduction of Hours

      Barnes also contends that the district court erred by imposing an excessive

across-the-board reduction of hours. The district court found that the number of

                                          22
             Case: 13-13800      Date Filed: 01/12/2015    Page: 23 of 36


hours claimed by Barnes’s counsel was “appropriate” and that counsel “exercised

appropriate billing judgment in the hours submitted to the Court. [Counsel] cut

down the hours for which they seek fees from a raw number of 5,818.30 hours to

3,707.30 hours.” Order at 53 (July 24, 2013) (citations omitted). Based on the

submitted hours, the lodestar calculation was $1,012,587.25 in attorney’s fees.

      However, the district court found that the amount of attorney’s fees under

the lodestar approach was excessive. One of the reasons that the district court

found the amount of fees excessive was that Barnes only succeeded on the one

claim of a procedural due process violation. As set forth previously, we are

remanding to the district court to allow it to address the claim of retaliation.

Because of these changed circumstances, the district court will have to recalculate

the plaintiff’s attorney’s fee award after it addresses the retaliation claim on

remand.

      Nonetheless, we note that Barnes’s counsel asserts that they reduced the

number of hours submitted to the court in part because of the unsuccessful claims.

The district court’s across-the-board reduction was also based in part on the

unsuccessful claims. On remand, the district court must take care not to doubly

discount the hours based on the same consideration. Cf. Bivins v. Wrap It Up, Inc.,

548 F.3d 1348, 1352 (11th Cir. 2008) (explaining that if a factor is considered in




                                           23
              Case: 13-13800       Date Filed: 01/12/2015      Page: 24 of 36


determining the lodestar figure, it should not be reconsidered to further adjust the

lodestar because “doing so amounts to double-counting”).

              B. Attorney’s Fees Award to Defendants

       Barnes also contends that the district court erred in awarding attorney’s fees

to the following Defendants: McMillan, Keppler, Mast, Gaskins, Morgan, and

VSU. 9 As set forth above, a prevailing plaintiff should generally receive attorney’s

fees from the defendant in order to reimburse a plaintiff for what it cost him to

vindicate his civil rights. Fox, 131 S. Ct. at 2213. On the other hand, with respect

to a prevailing defendant, there is a different standard that reflects the very

different equitable considerations at stake. Id. In 42 U.S.C. § 1988, Congress

intended “to protect defendants from burdensome litigation having no legal or

factual basis.” Id. (internal quotations marks and citation omitted). Thus, a district

court may award attorney’s fees to a prevailing defendant in a § 1983 action if the

plaintiff’s claim was “frivolous, unreasonable, or without foundation.” Id.;

Sullivan v. Sch. Bd. of Pinellas Cnty., 773 F.2d 1182, 1188 (11th Cir. 1985).

       With respect to determining whether a claim is frivolous, the Supreme
       Court has cautioned:[I]t is important that a district court resist the
       understandable temptation to engage in post hoc reasoning by
       concluding that, because a plaintiff did not ultimately prevail, his
       action must have been unreasonable or without foundation. This kind
       of hindsight logic could discourage all but the most airtight claims, for
       seldom can a prospective plaintiff be sure of ultimate success.

       9
         Barnes does not appeal the summary judgment in the Defendants’ favor on the merits of
the claims against them. See supra note 5.
                                             24
             Case: 13-13800     Date Filed: 01/12/2015    Page: 25 of 36




Christiansburg Garment Co. v. E.E.O.C., 434 U.S. 412, 421–22 (1980). Instead,

when determining whether a suit is frivolous, “a district court must focus on the

question whether the case is so lacking in arguable merit as to be groundless or

without foundation rather than whether the claim was ultimately successful.”

Sullivan, 773 F.2d at 1189 (internal quotation marks and citation omitted). A

district court’s finding of frivolity has been upheld in cases in which a plaintiff

fails to introduce any evidence in support of his claim. Id. (citing Beard v. Annis,

730 F.2d 741 (11th Cir. 1984); Jones v. Dealers Tractor and Equip. Co., 634 F.2d
180 (5th Cir. 1981); Church of Scientology of Cal. v. Cazares, 638 F.2d 1272 (5th

Cir. 1981); Harris v. Plastics Mfg. Co., 617 F.2d 438 (5th Cir. 1980)). In contrast,

“[i]n cases where the plaintiffs introduced evidence sufficient to support their

claims, findings of frivolity typically do not stand.” Id. (citing White v. S. Park

Indep. Sch. Dist., 693 F.2d 1163 (5th Cir. 1982); Plemer v. Parsons-Gilbane, 713
F.2d 1127 (5th Cir. 1983)).

      In addition, the following factors are considered when determining whether

a claim is frivolous: “(1) whether the plaintiff established a prima facie case; (2)

whether the defendant offered to settle; and (3) whether the trial court dismissed

the case prior to trial or held a full-blown trial on the merits.” Id. However, these

factors are “general guidelines only, not hard and fast rules.” Id. In § 1988 cases,

the Eleventh Circuit has provided an additional factor: the attention given to the
                                          25
                Case: 13-13800       Date Filed: 01/12/2015      Page: 26 of 36


claim. A “claim is not frivolous when it is ‘meritorious enough to receive careful

attention and review.’” Cohen v. World Omni Fin. Corp., 457 F. App’x 822, 828

(11th Cir. 2012) (quoting Busby v. City of Orlando, 931 F.2d 764, 787 (11th Cir.

1991)). “Determinations regarding frivolity are to be made on a case-by-case

basis.” Sullivan, 773 F.2d at 1189.

                       1. District Court Rulings

      With respect to the first factor, the district court held that Barnes failed to

establish a prima facie case as to all six Defendants. With respect to the second

factor, the court recognized that VSU had offered a $5,000 to settle all claims as to

all Defendants. 10 Nonetheless, the court opined that that offer “can hardly be

considered a serious settlement negotiation, considering that Barnes asserted

damages for millions of dollars.” Order at 35 (July 24, 2013). As for the third

factor, none of the claims against these six Defendants went to trial. In considering

the fourth factor, the district court stated that there “is no doubt that this case has

been the subject of much judicial attention in the well over five years that it has

been pending in federal court.” Order at 27 (July 24, 2013). However, the court

concluded that as to these six Defendants, the level of attention afforded the claims

against them did not rise to a level of extended review that would render them non-

frivolous.


      10
           Gaskins and McMillan state that they never engaged in settlement negotiations.
                                               26
             Case: 13-13800     Date Filed: 01/12/2015    Page: 27 of 36


                    2. Standard of Review

      Accordingly, we must now determine whether the district court erred in

ruling that Barnes’s claims were frivolous. The parties agree that we review the

determination of whether the claims were frivolous for abuse of discretion. See

Cordoba v. Dillard’s, Inc., 419 F.3d 1169, 1179 (11th Cir. 2005) (reviewing ruling

that plaintiff’s claims under the Americans with Disabilities Act were frivolous for

abuse of discretion); Bonner v. Mobile Energy Servs. Co., 246 F.3d 1303, 1304

(11th Cir. 2001) (same standard of review in Title VII case). Of course, a “‘district

court by definition abuses its discretion when it makes an error of law.’” Quintana

v. Jenne, 414 F.3d 1306, 1309 (11th Cir. 2005) (quoting Koon v. United States, 518
U.S. 81, 100 (1996)).

      In determining whether a claim is frivolous, “we view the evidence in the

light most favorable to the non-prevailing plaintiff.” Cordoba, 419 F.3d at 1179

(emphasis in original). Thus, we view the evidence in the light most favorable to

Barnes with respect to each Defendant in determining whether Barnes’s claims

against them were frivolous.

      As set forth below, we are persuaded that the evidence against the six

Defendants establishes that Barnes’s claims against them were not frivolous. Cf.

id. at 1181 (explaining that although the plaintiff’s “case was exceedingly weak on

this point, it was not so weak as to make it frivolous for her to argue that [her

                                          27
               Case: 13-13800        Date Filed: 01/12/2015        Page: 28 of 36


supervisor’s] knowledge of her disability presented a triable issue of fact”). The

factors regarding frivolity are general guidelines only and not hard and fast rules.

Sullivan, 773 F.3d at 1189. 11 Our precedent dictates that “[d]eterminations

regarding frivolity are to be made on a case-by-case basis.” Id. As explained

below, we conclude that the district court erred as a matter of law by failing to

view the evidence in the light most favorable to Barnes. When the evidence

against the Defendants is viewed in the proper light, we conclude that the claims

are not without foundation. In other words, it was not unreasonable for Barnes to

believe that the Defendants participated in his withdrawal from VSU. Cf. Bruce v.

City of Gainesville, Ga., 177 F.3d 949, 952 (11th Cir. 1999) (finding that the

plaintiff’s belief that he was terminated because of his disability was not

unreasonable even though plaintiff did not “provide enough evidence to support

denial of the [defendant’s] summary judgment motion”). Thus, as explained

below, we conclude that the district court abused its discretion in awarding

attorney’s fees to four of the six Defendants.

                       3. Frivolousness




       11
            The other factors—(1) settlement offer (2) dismissal prior to trial and (3) level of
attention afforded the claims—do not merit much discussion here. We are not persuaded that the
$5,000 offer did not constitute a settlement offer, as the district court found. As for the second
factor, it is undisputed that all these Defendants were dismissed prior to trial. In any event, even
assuming these factors weighed in favor of the Defendants, we are convinced that the evidence
proffered against the Defendants precludes finding that the claims against them are frivolous.
                                                28
               Case: 13-13800         Date Filed: 01/12/2015       Page: 29 of 36


       With respect to a claim of First Amendment retaliation, a plaintiff must

show that he engaged in constitutionally protected conduct and that that “conduct

played a ‘substantial or motivating role’ in the alleged adverse employment

action.” Walden v. Ctrs. for Disease Control & Prevention, 669 F.3d 1277, 1289

(11th Cir. 2012). To establish a claim alleging denial of procedural due process, a

plaintiff must show: “(1) a deprivation of a constitutionally-protected liberty or

property interest; (2) state action; and (3) constitutionally-inadequate process.”

Grayden v. Rhodes, 345 F.3d 1225, 1232 (11th Cir. 2003). “[A]t a minimum, the

Due Process Clause requires notice and the opportunity to be heard incident to the

deprivation of . . . property at the hands of the government.” Id. (citing Mullane v.

Cent. Hanover Bank & Trust Co., 339 U.S. 306, 313 (1950)).As previously set

forth, we are remanding the retaliation claim against Zaccari to the district court,

and the retaliation claims against the other Defendants are not before us. The

district court found in favor of Barnes on the procedural due process claim and that

is not before us on appeal. 12 To assess whether it was frivolous to bring these



       12
           It is undisputed that Barnes did not receive notice of the charge against him prior to the
withdrawal or any kind of a hearing to address the charge. Indeed, the district court held that
“[t]here was never any question but that [Zaccari] [withdrew] Plaintiff Barnes from Valdosta
State University and denied Barnes due process.” Zaccari’s defense was that because Barnes
was a clear and present danger, the emergency excused giving Barnes notice and a hearing. The
district court, acting as fact-finder, ruled that “Zaccari could not, and did not, reasonably believe
there was an emergency on the campus of VSU during spring 2007.” Accordingly, there is no
question that Zaccari violated Barnes’s procedural due process rights in withdrawing Barnes
from VSU without notice and a hearing.
                                                 29
             Case: 13-13800     Date Filed: 01/12/2015    Page: 30 of 36


claims against these six Defendants, we now consider evidence offered by Barnes

against each Defendant.

                                 a. McMillan (Barnes’s Therapist)

      Zaccari testified that McMillan was an integral part of his investigation of

Barnes. In her deposition, McMillan testified that she had believed that Barnes

would benefit from taking off the summer semester in 2007. In Zaccari’s affidavit,

he stated that he “was aware of the concerns of [Barnes’s] therapists that he was

decompensating and could have benefitted from a semester off.” There was

evidence that McMillan, in her role as Barnes’s therapist at VSU, shared Barnes’s

confidential information with Zaccari without obtaining permission from Barnes.

Viewing this evidence in the light most favorable to Barnes, McMillan’s conduct

can reasonably be interpreted as assisting Zaccari in his efforts to have Barnes

withdrawn and/or to punish Barnes for exercising his right to free speech. This

conduct can be construed as a retaliatory act against Barnes. Although McMillan

states that she repeatedly told Zaccari that Barnes did not constitute a threat to

security, Zaccari testified that McMillan did not do so. Indeed, Zaccari testified

that the first time he was aware of McMillan’s opinion that Barnes did not

constitute a threat was after the withdrawal letter was delivered to Barnes. Based

on this evidence, we conclude that it was not unreasonable for Barnes to believe

that McMillan participated in having Barnes withdrawn. This evidence

                                          30
             Case: 13-13800      Date Filed: 01/12/2015    Page: 31 of 36


demonstrates that Barnes’s claims against McMillan were not frivolous,

unreasonable, or without foundation. Thus, we reverse the district court’s

judgment awarding attorney’s fees to McMillan.

                                 b. Keppler (Vice President of Student Affairs)

      In determining that Keppler was entitled to attorney’s fees, the district court

relied upon Keppler’s testimony that he had nothing to do with Zaccari’s “final

decision” to withdraw Barnes from VSU. Order at 41 (July 24, 2013). However,

the district court ignored testimony that implicated Keppler in the decision to

withdraw. There were notes from a meeting attended by Keppler and Zaccari that

indicated that Keppler supported attempting to withdraw Barnes from VSU on an

academic basis. Further, in Zaccari’s June 21, 2007, letter to VSU’s Board of

Regents, he stated that to determine what actions should be taken with respect to

Barnes, he “sought the advice” of members of his administrative unit, which

included Keppler. The letter provided that Zaccari and his administrative unit

“collectively decided that VSU [should] take necessary steps to minimize as much

as possible any security risks.” Similarly, Zaccari testified that at a meeting on

April 26, 2007, which included Keppler, “there was agreement from the group for

us to initiate the plan that [he had] outlined.” Zaccari further testified that no one

at the meeting expressed disagreement with him. Viewing this evidence in the

light most favorable to Barnes, we conclude that it was not unreasonable for

                                           31
             Case: 13-13800     Date Filed: 01/12/2015    Page: 32 of 36


Barnes to believe that Keppler participated in having Barnes withdrawn. Barnes’s

claims against McMillan were not frivolous, unreasonable, or without foundation.

Therefore, we reverse the district court’s judgment awarding attorney’s fees to

Keppler.

                                 c. Mast (Dean of Students)

      The district court awarded attorney’s fees to Mast, stating that Barnes

primarily relied upon “Mast’s alleged lack of action and his omissions as opposed

to any affirmative action.” Order at 41 (July 24, 2013). The court further stated

that Mast attended meetings that were called to discuss Barnes, “but Mast agreed

with Keppler that Zaccari’s response was an overreaction.” Id. After reviewing

the record, we are persuaded that the district court did not view the evidence in the

light most favorable to Barnes. We note that although Mast may not have

interpreted Barnes’s conduct as threatening, he testified at his deposition that he

did not inform Zaccari of his opinion. Additionally, Zaccari’s letter to the Board

of Regents states that “Mast provided a copy of a document generated by Mr.

Barnes, wherein he had posted my picture on an image of a parking deck with the

words, ‘S.A.V.E. – Zaccari Memorial Parking Deck.’” It would not be

unreasonable for Barnes to construe Mast’s giving this document to Zaccari as

assistance in building a case to withdraw Barnes. Moreover, the record contains

notes from a meeting indicating that Mast suggested that Barnes’s “veiled threat”

                                          32
             Case: 13-13800    Date Filed: 01/12/2015   Page: 33 of 36


could be used as a basis for withdrawal for disorderly conduct. Again, we note

that although Mast testified that he did not give Zaccari the above-referenced

image generated by Barnes and that he did not remember suggesting a basis for

Barnes’s withdrawal during the meeting, we must look at the evidence in the light

most favorable to Barnes. In that light, we cannot say that Barnes’s suit against

Mast was frivolous, unreasonable, or without foundation. We therefore reverse the

district court’s judgment awarding attorney’s fees to Mast.

                                d. Gaskins (VSU In-House Counsel)

      Gaskins met with Zaccari on April 26, 2007, to discuss possible avenues for

withdrawing Barnes from VSU. In her deposition, Gaskins admitted that she

researched different VSU policies that could possibly be used to withdraw Barnes,

and that she provided the results of that research to Zaccari. Gaskins also attended

the May 3 meeting with Zaccari and other staff members in which Zaccari

announced his decision to administratively withdraw Barnes. With respect to that

meeting, this Court’s opinion in the instant case’s interlocutory appeal provided

that Zaccari “did not ask those present [at the meeting] if he was making the right

decision, and no one told him he was.” Barnes, 669 F.3d at 1301. Nonetheless,

viewing the evidence in the light most favorable to Barnes, we stated,




                                         33
               Case: 13-13800       Date Filed: 01/12/2015      Page: 34 of 36


“Collectively though, the group agreed that Barnes should be withdrawn on May 7,

a full four days later.” Id. 13

       At Zaccari’s request, Gaskins drafted the letter that withdrew Barnes from

VSU. On appeal, Gaskins relies heavily on the fact that she advised Zaccari in an

attached memorandum that Barnes was entitled to a hearing. Although this

evidence indicates that Gaskins did not participate in violating Barnes’s due

process rights, it does not mean that she had no involvement in assisting Zaccari in

having Barnes withdrawn in retaliation for exercising his First Amendment rights.

During his deposition, Mast testified that Zaccari said that he made the decision to

withdraw Barnes from VSU “based on advice of counsel, University counsel, and

Board of Regents’ attorney.” Additionally, after Barnes was withdrawn, the Board

of Regents directed Zaccari to respond to Barnes’s request for a review of the

withdrawal. Zaccari asked Gaskins to review the response he had drafted so that

he could fully explain why he made the decision to withdraw Barnes. Gaskins

testified that the draft response Zaccari gave her was in “very, very rough form,”

and that she recommended modifications to the document.

       Viewing the evidence in the light most favorable to Barnes, Gaskins:

(1) researched VSU policies that could be used to withdraw Barnes; (2) drafted the


       13
           However, we note that Zaccari’s letter to the Board of Regents did not name Gaskins
as part of his administrative unit that “collectively decided that VSU take necessary steps to
minimize as much as possible any security risks.” Zaccari’s letter never mentions Gaskins.
                                               34
             Case: 13-13800     Date Filed: 01/12/2015   Page: 35 of 36


withdrawal letter that she knew would violate Barnes’s due process rights if signed

by Zaccari and delivered to Barnes without notice and a hearing; and (3) assisted

Zaccari in defending his actions to the Board of Regents. Under these

circumstances, it was not unreasonable for Barnes to believe that Gaskins

participated in his withdrawal from VSU. We are thus unconvinced that Barnes’s

claims against Gaskins were frivolous, unreasonable, or without foundation.

                                e. VSU and Morgan (Counseling Center Director)

      Barnes’s brief does not specifically challenge the district court’s ruling that

his claims against Morgan and VSU were frivolous. Thus, Barnes has abandoned

any challenge to the judgment awarding those attorney’s fees. See Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Nonetheless, because the district

court awarded the attorney’s fees in a lump sum to VSU, Keppler, Mast, and

Morgan, and did not distinguish the amount of attorney’s fees awarded as to each

Defendant, we must remand to allow the district court to recalculate the attorney’s

fees award to reflect only “reasonable attorney’s fees incurred because of, but only

because of, frivolous claim[s]” against Morgan and VSU. Fox, 131 S. Ct. at 2215.

      In sum, because there was evidence showing that each of the first four

Defendants took part in the decision to withdraw Barnes, the district court erred in

finding that the claims were frivolous. Compare Richardson v. Bay Dist. Sch., 560

F. App’x 928, 930 (11th Cir. 2014) (explaining that “[j]ust because this evidence

                                         35
             Case: 13-13800     Date Filed: 01/12/2015    Page: 36 of 36


was ultimately not enough to create a jury question with respect to discrimination

on the basis of gender discrimination does not make [the plaintiff’s] claim

frivolous”), with Cazares, 638 F.2d at 1290 (upholding award of attorney’s fees

because “there was no material, admissible evidence to support [the plaintiff’s]

civil rights claim”). We therefore hold that the district court abused its discretion

in ruling that Barnes’s claims against McMillan, Keppler, Mast, and Gaskins were

frivolous, and we reverse the court’s judgment awarding attorney’s fees to those

Defendants. With respect to the fees awarded to Morgan and VSU, we vacate the

judgment awarding those fees and remand to allow the district court to recalculate

the attorney’s fees award to reflect only the attorney’s fees incurred because of the

frivolous claims against Morgan and VSU.

      IV.    CONCLUSION

      For the foregoing reasons, we vacate and remand the grant of summary

judgment with respect to the retaliation claim against Zaccari, and we vacate and

remand the judgment awarding attorney’s fees to Barnes. We reverse the award of

attorney’s fees to McMillan, Keppler, Mast, and Gaskins. Finally, we vacate and

remand the award of attorney’s fees to Morgan and VSU.

      VACATED AND REMANDED.




                                          36